Citation Nr: 0941994	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  08-17 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for esophageal cancer, 
to include as due to herbicide (Agent Orange) exposure.

3.  Entitlement to an initial higher rating for prostate 
cancer.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to January 
1972, including service in Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied service connection for 
tinnitus and esophageal cancer.  The RO also granted service 
connection for prostate cancer and assigned a noncompensable 
evaluation.

In a May 2009 informal hearing presentation, the Veteran's 
representative raised the issue of special monthly 
compensation based on the loss of use of a creative organ, 
asserting that the Veteran has erectile dysfunction secondary 
to his service-connected prostate cancer.  This matter is 
REFERRED to the RO for appropriate action.

The issue of an initial higher rating for prostate cancer is 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claimed tinnitus has not been shown to have 
been first manifested in, or to have been continuously 
symptomatic since, his period of active duty service.

2.  The Veteran's esophageal cancer was not manifest in 
service or for many years later and is not related to the 
Veteran's service.





CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303 (2009).

2.  Esophageal cancer was not incurred in or aggravated by 
service, or incurred as due to herbicide (Agent Orange) 
exposure in Vietnam.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

The Veteran has established his status as a veteran.  He 
received notice as to the notice elements outlined in 
Pelegrini and the second and third elements outlined in 
Dingess, via a letter sent in December 2006.  In particular 
as to his contentions involving the etiology of esophageal 
cancer, he was specifically informed that he was to forward 
to VA medical evidence that indicated the carcinoma was 
linked to presumed exposure to herbicides (Agent Orange).  He 
also received VCAA notice on the fourth and fifth Dingess 
elements at that time.  

In developing his claims, VA obtained the Veteran's service 
treatment records (STRs), and VA and private treatment 
records.  In addition, VA examinations were provided in March 
2007 and March 2008.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  There is no reported evidence that has not 
been obtained.

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claim.

II.  Applicable Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Also, certain chronic diseases, including 
such organic neurological disorders as sensorineural hearing 
loss, may be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. §§ 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

III.  Entitlement to service connection for tinnitus.

The United States Court of Appeals for Veterans Claims 
(Court) has determined that, for tinnitus, a veteran is 
competent to present evidence of continuity of 
symptomatology.  See Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002).  The Board, however, is obligated to determine 
the credibility of such evidence.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1336-7 (Fed. Cir. 2006).

The Board has reviewed the Veteran's service treatment 
records and observes that they are entirely negative for 
complaints of, or treatment for, tinnitus.  He underwent 
three audiological examinations during service, with a 
February 1969 entrance examination, a September 1970 flight 
physical, and a December 1971 separation examination.  His 
December 1971 Report of Medical History indicates that he 
denied any history of ear, nose, or throat trouble.  

Subsequent to service, the Veteran's tinnitus was first noted 
in a March 2007 VA treatment record, which stated that the 
Veteran was positive for hearing loss and tinnitus. 

In March 2007, the Veteran was afforded a VA examination for 
nose and ears, accompanied by a review of the claims folder.  
Shipwash v. Brown, 8 Vet.App. 218, 222 (1995); Flash v. 
Brown, 8 Vet.App. 332, 339-340 (1995) (Regarding the duty of 
VA to provide medical examinations conducted by medical 
professionals with full access to and review of the veteran's 
claims folder).  The examiner noted that the Veteran's ear 
canals were clean and the tympanic membrane was intact.  The 
examiner stated that clinically, the Veteran has bilateral 
moderate sensorineural hearing loss.  There was no diagnosis 
for tinnitus mentioned.

In March 2008, the Veteran was afforded a VA examination for 
ear disease.  The Veteran reported persistent tinnitus 
interfering with his concentration and sleep.  The Veteran 
also reported to being exposed to combat as a helicopter 
repairman, while in the military.  Upon examination, the 
Veteran had normal auricle, normal ear canal, and normal 
tympanic membranes bilaterally.  External, middle and inner 
ear were normal.  There was no tenderness over the mastoid.  
No clinical evidence of active disease in the external, 
middle, or inner ear.  

Clinically, the Veteran had hearing within normal limits.  He 
was diagnosed with tinnitus.  The Veteran had no active ear 
disease and had normal hearing.  The examiner noted that the 
Veteran was exposed to noise as a helicopter repairman during 
the military, but the examiner found that audiometric 
examinations in 1969 and 1970 showed hearing to be within 
normal limits.  In addition, there was no documentation of 
tinnitus or problems of the ears during the Veteran's 
military service.  After reviewing the examination, the 
Veteran's history and the claims file, the examiner opined 
that the Veteran's tinnitus was less likely than not due to 
his military service.  

The Board's inquiry must address the credibility of the 
Veteran's current statements as to the etiology of tinnitus.  
The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  In this regard, the Board notes 
that, in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006), the Federal Circuit held that the lack of 
contemporaneous medical records does not, in and of itself, 
render lay testimony not credible.  Id. at 1336.  Instead, as 
a finder of fact, the Board must determine whether the lay 
testimony is credible, and in doing so may consider the 
absence of contemporaneous evidence.

In this case, the Board notes that the Veteran's post-service 
lay evidence and medical records contain no references to 
tinnitus whatsoever prior to his November 2005 application.  
While this fact in and of itself does not render the 
Veteran's contentions to be not credible, as indicated in 
Buchanan, the fact remains that the Veteran's contentions 
that his tinnitus is due to his military service are 
substantially inconsistent with the Veteran's service 
treatment records.  The examination reports conducted during 
service contain audiometric testing and complete physician 
profile section.  At no time during the course of these 
examinations did the Veteran report ringing in the ears, and 
none of these examination reports reflect any audiological 
deficiencies in terms of the Veteran's physical profile.  
Also, in the Veteran's claim for service connection for 
tinnitus, he claims that the tinnitus began in February 1974, 
two years after he was discharged from the military.

In view of the total dearth of complaints of ringing in the 
ears or any other audiological problems during service, as 
well as the lack of complaints or treatment for more than 
thirty-five years following separation from service, the 
Board is unable to find the Veteran's assertions of 
continuity of symptomatology of tinnitus since service to be 
credible.  

Again, the Board must stress that this determination does not 
rest on the question of whether the Veteran is competent to 
make a medical observation; rather, the Board finds that his 
assertions are not credible.  As such, his testimony and 
statements regarding this issue have substantially less 
probative value than the medical evidence showing no 
complaints or treatment regarding this disorder until 2007 as 
well as the negative opinion provided by the March 2008 VA 
examiner.

The preponderance of the evidence is therefore against the 
Veteran's claim for service connection for tinnitus, and his 
claim must be denied.

VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

IV.  Entitlement to service connection for esophageal cancer, 
to include as secondary to herbicide (Agent Orange) exposure.

In addition to the laws and regulations pertinent to service 
connection claims, if the veteran served in the Republic of 
Vietnam from July 1968 to July 1969, he is presumed to have 
been exposed to an herbicide agent, such as Agent Orange.  38 
U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Certain 
diseases have been associated with exposure to herbicide 
agents and will be presumed by VA to have been incurred in 
service even though there is no evidence of such disease 
during such period of service.  38 C.F.R. §§ 3.307(a), 
3.309(e).  The disease claimed by the Veteran to be related 
to herbicide exposure is esophageal cancer, which is not 
listed as a presumptive disease in the regulation.

In June 2007, the Secretary specifically determined that 
gastrointestinal cancers, including esophageal cancer, are 
not related to herbicide exposure.  In particular, the 
Secretary found that "[t]aking account of the available 
evidence and [the National Academy of Science] (NAS) 
analysis, ... the credible evidence against an association 
between herbicide exposure and gastrointestinal tract tumors 
outweighs the credible evidence for such an association, and 
he has determined that a positive association does not 
exist." 72 Fed. Reg. 32, 395 (June 12, 2007).  As such, the 
Veteran's esophageal cancer is not subject to the presumption 
for diseases associated with herbicide exposure; therefore, 
the Veteran does not qualify for compensation under this 
provision.

Although service connection is not warranted on a presumptive 
basis, the Board must still determine whether the disability 
is related to the Veteran's service on a direct basis.  As 
noted above, the Veteran was specifically advised of the need 
to submit such evidence in December 2006, shortly after VA 
received his claim.  The Veteran has not provided this 
information, and the record does not support the conduct of a 
VA examination.  


The Veteran's service treatment records are entirely negative 
for esophageal cancer.  Post-service treatment records show 
that the Veteran was diagnosed with esophageal cancer in 1999 
and received surgery for his cancer in June 1999.  The 
Veteran has not asserted continuity of symptomatology of his 
disability since service.  

The question of the etiology of a disorder is 
quintessentially one that requires competent medical 
evidence.  By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  
None of the Veteran's treatment providers have suggested in 
any manner that the esophageal cancer is etiologically 
related to service.  

The Veteran was afforded a VA examination in March 2007.  The 
examiner diagnosed the Veteran with esophageal cancer status 
post esophagectomy.  The examiner did not provide an opinion 
of whether the Veteran's esophageal cancer was related to the 
Veteran's military service or to herbicide (Agent Orange) 
exposure.  Such an opinion is "necessary" under 38 U.S.C.A. § 
5103A(d) when: (1) there is competent evidence that the 
veteran has a current disability (or persistent or recurrent 
symptoms of a disability), (2) there is evidence establishing 
that the veteran suffered an event, injury or disease in 
service or has a disease or symptoms of a disease within a 
specified presumptive period, (3) there is an indication the 
current disability or symptoms may be associated with 
service, and (4) there is not sufficient medical evidence to 
make a decision.  See 38 U.S.C.A. § 5103A(c)(4).  

The Board does not find that a new examination is needed 
since there is no evidence linking the Veteran's claimed 
disorder to service and no reasonable possibility that an 
additional VA examination would result in findings favorable 
to the Veteran.  Accordingly, the Board finds that an 
etiology opinion is not "necessary."  See generally Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

There is no competent evidence linking the Veteran's 
esophageal cancer to service. Consequently, the Board does 
not find that the competent medical evidence of record 
supports the Veteran's claim.  Currently, the only evidence 
of record supporting the Veteran's claim is his own lay 
opinion.  The Veteran, however, has not been shown to possess 
the requisite medical training, expertise, or credentials 
needed to render a diagnosis or a competent opinion as to 
medical causation. Accordingly, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

The preponderance of the evidence is therefore against the 
Veteran's claim for service connection for esophageal cancer 
on a direct basis as well as due to Agent Orange exposure, 
and this claim must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the claimant when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claims.  See Gilbert, 1 
Vet. App. at 55 (1990); 38 U.S.C.A. § 5107(b).

	
ORDER

Service connection for tinnitus is denied.

Service connection for esophageal cancer is denied.


REMAND

Through his representative, the Veteran argues that he has 
experienced urinary dysfunction, both contrary and subsequent 
to a VA medical examination.  Further, the In his June 2007 
notice of disagreement, the Veteran alleged that an examining 
physician advised him that he would continue to have 
difficulties as a result of prostate surgery.  These are 
apparently apart from the Veteran's allegations raised as 
assertions of loss of a creative organ, which as noted above 
is referred to the  
Ro.  

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  This duty to assist includes providing a thorough and 
contemporaneous medical examination.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  The Board finds that in light of 
the new evidence provided by the Veteran,  a new examination 
is needed to determine the current severity of the residuals 
of his prostate cancer.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must arrange for the 
Veteran to undergo a VA examination to 
determine the current nature and severity 
of his service-connected 
prostate cancer, to include residuals of 
voiding dysfunction and erectile 
dysfunction.  The entire claims file, to 
include a copy of the remand, must be 
made available to the physician.  

All pertinent symptomatology and findings 
must be reported in detail.  
Specifically, the physician must document 
all objective physiological problems 
found that are residuals of the Veteran's 
service-connected prostate cancer, to 
include renal dysfunction, voiding 
dysfunction, infections, hypertrophy, if 
any, and erectile dysfunction.  Any and 
all findings concerning urine leakage, 
frequency, or obstructive voiding, to 
include continual urine leakage, post 
surgical urinary diversion, urinary 
incontinence, or stress incontinence 
requiring the use of an appliance or the 
wearing of absorbent materials, must be 
documented.  A complete rationale for all 
opinions must be provided.  



2.  If the benefit sought on appeal 
remains denied, 
furnish the Veteran and his 
representative an appropriate SSOC 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal, including VCAA and any other 
legal precedent.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009)



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


